Citation Nr: 1216121	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lung disability, to include pneumonia and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Travel Board hearing was held at the RO in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issues of entitlement to service connection for a hiatal hernia, including as due to service-connected gastroesophageal reflux disease (GERD), entitlement to a disability rating greater than 30 percent for GERD, entitlement to a disability rating greater than 10 percent for degenerative arthritis of the right knee, entitlement to special monthly compensation based on aid & attendance/housebound status, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed claims of entitlement to service connection for a hiatal hernia, including as due to service-connected GERD, entitlement to a disability rating greater than 30 percent for GERD, entitlement to a disability rating greater than 10 percent for degenerative arthritis of the right knee, and entitlement to special monthly compensation based on aid & attendance/housebound status in March 2011.  He also filed a TDIU claim in October 2011.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for a lung disability, to include pneumonia and COPD, can be adjudicated.

The Veteran contends that he incurred a lung disability (which he characterized as pneumonia) during active service.  He also contends that he has experienced a variety of respiratory diseases, to include recurring bouts of pneumonia and COPD, continuously since his active service.  He specifically testified at his March 2012 Travel Board hearing that he had been told that his recurrent post-service bouts of pneumonia were caused by bacteria which ate away at his lungs and made him more susceptible to a variety of respiratory diseases, to include pneumonia and chronic obstructive pulmonary disease (COPD).  See Board hearing transcript dated March 21, 2012, at pp. 5.  The Veteran's service treatment records show that a July 1961 bacterial culture was positive for alpha hemolytic streptococci.  The competent post-service evidence suggests that the Veteran currently experiences a variety of respiratory problems, to include COPD and pneumonia, which could be attributable to active service.  Unfortunately, to date, the Veteran has not been provided with a VA examination which addresses the contended etiological relationship between his claimed lung disability and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination which addresses the contended etiological relationship between a lung disability, to include pneumonia and COPD, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the Veteran's Virtual VA claims file shows that there may be additional relevant private outpatient treatment records which have not been obtained and associated with the claims file.  Because this claim is being remanded for additional development, the Board finds that, on remand, all relevant outpatient treatment records located in the Veteran's Virtual VA claims file should be printed out and associated with the physical claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lung disability, to include pneumonia and COPD, at any time since his service separation.  Obtain all VA treatment records which have not been obtained already, including all relevant outpatient treatment records located in Virtual VA.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed lung disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, to include his smoking history, if possible.  The examiner is asked to identify any lung disabilities currently experienced by the Veteran, if possible.  

Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lung disability, to include pneumonia and COPD, if diagnosed, is related to active service or any incident of service, to include specifically a July 1961 bacterial culture which was positive for alpha hemolytic streptococci.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the positive bacterial culture in July 1961 caused the Veteran's recurrent bouts of pneumonia following his service separation or made the Veteran more susceptible to respiratory disease following service and, if so, what post-service respiratory diseases experienced by the Veteran were caused by the presence of the bacteria identified in July 1961.

The examiner is advised that a July 1961 bacterial culture, completed while the Veteran was on active service, was positive for alpha hemolytic streptococci.  The examiner also is advised that the Veteran has contended that his post-service lung disability, to include pneumonia and COPD, was caused by the presence of bacteria which ate away at his lungs and made him more susceptible to respiratory diseases following his service separation.  The examiner is advised further that the Veteran reported in March 2012 that he had been a smoker in the past, although he had quit smoking in approximately 2007 and recently had started smoking again.  The examiner finally is advised that, for VA disability compensation purposes, service connection is not available for disability caused by tobacco abuse.  A complete rationale must be provided for any opinions expressed.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

